                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

James Buchl and Doren Chatinover,           )
                                            )       ORDER SUSPENDING SCHEDULING
              Plaintiffs,                   )       DEADLINES
                                            )
       vs.                                  )
                                            )
Gascoyne Materials Handling &               )
Recycling, L.L.C.,                          )       Case No. 1:17-cv-048
                                            )
              Defendant.                    )



       The court conducted a status conference on January 22, 2019, at the request of the parties

to discuss discovery deadlines. Pursuant to the discussion with the parties, the court ORDERS as

follows:

       1.     The pretrial deadlines contained in the court’s Scheduling Order dated August 23,

              2017, and in the court’s Adoption of the Joint Stipulation to Amend the Scheduling

              Order dated May, 2, 2018, are hereby suspended. However, the parties may continue

              to engage in discovery.

       2.     After the court rules on the outstanding motions to compel, the parties shall contact

              the court to set up a scheduling/status conference. The conference shall be conducted

              by telephone conference call to be initiated by the court.

       IT IS SO ORDERED.

       Dated this 22nd day of January, 2019.

                                                    /s/ Charles S. Miller, Jr.
                                                    Charles S. Miller, Jr., Magistrate Judge
                                                    United States District Court



                                                1
